Citation Nr: 1704970	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a neck condition.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the Board at a February 2015 video hearing.  A transcript of the hearing is of record.  

In May 2015 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a low back condition that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a neck condition that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's low back condition is not warranted.  38 U.S.C.A. § 1110, 1111 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for the Veteran's neck condition is not warranted.  38 U.S.C.A. § 1110, 1111 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by an in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Analysis

The Veteran essentially contends that his low back and neck condition onset in-service and have continued since.  Specifically, he contends that his duties as a paratrooper caused his current low back and neck conditions due to stress on the spine.  Alternatively, the Veteran contends the neck condition and his low back condition is due to his January 1977 car accident.  See e.g., VA Form 9 dated May 14, 2013 and February 2015 Board hearing transcript.

The Veteran has a current diagnosis of degenerative disc disease and degenerative joint disease of the lumbar and cervical spine.  See VA low back and neck examinations from March 2014.

As an initial matter, the Board observes that arthritis was not manifested during service or within one year of the Veteran's separation from active duty in January 1978.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a low back and neck condition is etiologically related to service.  

The Board notes that the Veteran's DD-214 reflects his military occupational specialty was an infantryman with basic airborne training.

The Veteran's service treatment records (STRs) support in-service low back and neck injuries.  In January 1977, the Veteran was involved in a motor vehicle accident where his head hit the back of the front seat and he was diagnosed with a cervical sprain.  The Veteran was placed on a 7 day limited duty profile due to whiplash.  The Veteran was treated for an exacerbation of cervical strain symptoms in March 1977 and evaluation revealed paracervical muscle tenderness.  The Veteran was treated with physical therapy.  See records dated January 14, 1977 (motor vehicle accident), January 21, 1977 (limited duty profile), March 10, 1977 (recent exacerbation of cervical sprain injury) and March 14, 1977 (physical therapy clinic for cervical strain).  In July 1977, the Veteran hurt his back while playing softball as he had a fall while running and was treated for low back pain.  See records dated July 26, 1977 and July 27, 1977.  Thereafter, the Veteran was treated for low back pain in August 1977 and diagnosed with a lumbar strain.  See August 1, 1977 and August 5, 1977.  

Although the STRs document complaints of low back and neck pain and an injury, they are absent a diagnosis of any chronic low back condition, neck condition or degenerative joint disease.  The Veteran was found to have a normal spine and other musculoskeletal areas and neck upon exit examination in December 1977.   The STRs do not support a link between the Veteran's current conditions and service.

Social Security Administration records show that the Veteran is in receipt of disability benefits with a primary diagnosis of late effects of musculoskeletal injuries (amputation) and disorders of the back (discogenic/degenerative).  Private treatment records show that the Veteran was involved in a June 3, 2007 motor vehicle accident where he injured his lower extremities.  A June 3, 2007 cervical spine X-ray conducted after the accident indicated degenerative disc disease and cervical spondylosis C5-C6 and to a lesser extent C4-C5 levels.  As a result of the injuries, the Veteran's leg was amputated below his right knee on September 21, 2007.  See private treatment record dated October 2, 2007.  Notably, an October 18, 2007 discharge summary indicates a history of multiple traumas secondary to the motor vehicle accident which included degenerative joint disease and cervical spondylosis at C5-C6.  

Post-service VA treatment records indicate complaints of back pain starting from December 30, 2009.  

The passage of approximately three decades between discharge from active service and the lack of medical documentation of claimed disabilities, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran was afforded a VA spine examination in November 2009.  Significant history included a June 2007 automobile accident where his vehicle struck an 18 wheeler and caused a fractured tibia and eventual removal of his right leg due to infection.  An October 2009 lumbar spine X-ray was noted to be normal.  An October 2009 cervical spine X-ray indicated disk space narrowing and spondylosis at the C4-C5 and C5-C6 disk spaces.  The Veteran was diagnosed with a normal lumbar spine and age related degenerative joint disease/degenerative disc disease of the cervical spine.  

The Veteran was afforded a VA spine examination in March 2014.  For the Veteran's low back and neck, the VA examiner noted that the Veteran had a 1977 low back and neck strain with short-term light duty but that he returned to regular duty until his 1978 discharge.  He didn't recall ever being seen by anyone for this post-discharge.  The Veteran suffered a major motor vehicle accident in 2007 which fractured his left leg and amputated his right leg.  The VA examiner opined that the low back and neck conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  For the Veteran's low back and neck, the Veteran had minimal problems in the military and post-discharge.  A 2009 lumbar spine X-ray was again noted to be normal but in 2011 x-rays revealed degenerative disc disease/degenerative joint disease of the lumbar spine.  On history, the Veteran had low back pain since his motor vehicle accident, which meant the 2009 event (and the Veteran agreed) since he had minimal problems after the 1977 in-service motor vehicle accident.  (The Board notes that the VA examiner referenced a 2009 event, though he is clearly intended to reference the 2007 motor vehicle accident when viewed in context of the entire report.)  For the Veteran's neck, the Veteran's degenerative disc disease and degenerative joint disease was typical for his age. 

The Board finds the 2014 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record.  The examiner offered the possible likely cause of the Veteran's conditions (the post-service injury and age) in addition to providing a negative direct nexus opinion.  

The Veteran testified at a February 2015 Board hearing, regarding the onset and continuation of symptoms, despite some difficulty remembering.  As noted above, the Veteran reported that he believed trauma from training as a paratrooper caused stress and vigor that could have led to his low back and neck condition.  Further, the Veteran testified that his cervical pain onset after his January 1977 motor vehicle accident and that he continued to have pain in his neck.  He could not recall if his low back was injured at this time but he did remember having pain.  He also reported that his low back pain onset after a July 1977 injury playing softball and has continued since.  The Veteran reported that he did not go to the doctor much post-service but he had pain in his lumbar and cervical spine since service which worsened over time.  

The Board has considered the lay statements of the Veteran asserting active duty service caused his low back or neck conditions.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a low back or neck condition and an in-service injury is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professionals, as the VA medical opinions are far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  In this regard, the discharge examination report which shows that medical examiners found his spine, musculoskeletal and neck to be clinically normal.  Further, statements made many years after the fact are of diminished credibility when viewed against the discharge examination findings.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of the back or neck condition in the years proximately following service.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a low back and neck condition is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a neck condition is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


